                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                         )                BK No.:    19-29542
Andy and Deborah Lopez,                        )
                                               )                Chapter: 13
                                               )
                                                                Honorable LaShonda Hunt
                                               )
                                               )                Joliet
                Debtor(s)                      )

                        ORDER GRANTING MOTION TO MODIFY PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises, due notice having been
given to all parties entitled thereto:

It is ORDERED:

1. The motion is GRANTED.

2. The current default is deferred to the end of the plan.




                                                             Enter:


                                                                      Honorable LaShonda A. Hunt
Dated: June 11, 2021                                                  United States Bankruptcy Judge

 Prepared by:
 John J. Ellmann
 DAVID M. SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 847/ 520-8100
